DETAILED ACTION
Election/Restrictions
Withdrawn claims 39 and 40 include all the limitations of allowed claim 37. Accordingly, claims 39 and 40 are no longer are considered withdrawn. 

Allowable Subject Matter
Claims 14-18, 20-24, 30-31 and 37-44 are allowed. The prior art does not teach or fairly suggest a blender with the combination of the spindle motor, fluid reservoir with the slidable rail configuration and pump configuration as claimed in claims 14, 37, and 41. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/ANSHU BHATIA/Primary Examiner, Art Unit 1774